DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment responsive to the non-final Office Action dated March 5, 2021 was submitted on April 6, 2021.  Claims 1 and 3 were amended.  Claims 8 and 9 were added.  Claims 1-9 are currently pending.
Applicant's arguments have been fully considered but they are not persuasive and the prior art rejection of record has been maintained.  Claims 1 and 3 have been amended to incorporate the limitations of dependent claims 5 and 7, respectively.  Claims 1 and 3 have therefore been rejected for the reasons previously set forth with respect to claims 5 and 7, respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Backhaus et al. (U.S. Patent Application Publication No. 2016/0361839 A1, cited in previous Office Action) in view of Ranjit (“Impact of Design Parameters on Detached-Die Tapered Resin Injection Pultrusion”, Thesis, University of Mississippi, July 2012, cited in previous Office Action) and Gauchel et al. (U.S. Patent No. 5,747,075, cited in previous Office Action).
Regarding claim 1, Backhaus discloses a pultrusion process for the production of fiber-reinforced profiles (pg. 763, FIG. 1 of Backhaus), comprising: impregnating continuous-filament fibers, continuous-filament-fiber bundles, or semifinished textile products with molten thermoplastic or liquid reactive resin to form a fiber-reinforced profile ([0061], FIG. 1 of Backhaus, reinforcing fiber material #16 impregnated with crosslinking plastics material in impregnating device #22), wherein the process further comprises i) drawing the continuous-filament fibers, the continuous-filament-fiber bundles, or the semifinished textile products into and through an enclosed channel of an injection box ([0061], FIG. 1 of Backhaus, continuous fibers drawn through channel of impregnating device #22), ii) charging the enclosed channel of the injection box with molten thermoplastic or liquid reactive resin to form saturated continuous-filament fibers, continuous-filament-fiber bundles, or semifinished textile products ([0061], FIG. 1 of Backhaus, crosslinking plastics material injected into impregnating device #22), iii) drawing the saturated continuous-filament fibers, continuous-filament-fiber bundles, or semifinished textile products out from the enclosed channel of the injection box into a chamber of a temperature-controllable die to cool the molten thermoplastic, or to harden the reactive resin to form the fiber-reinforced profile ([0064], FIG. 1 of Backhaus, impregnated fibers drawn into curing device #44 to effect curing of crosslinking plastics material), and iv) drawing the fiber-reinforced profile out from the chamber ([0064], FIG. 1 of Ding, fiber reinforced profile drawn from curing device #44), altering a cross section of an entry aperture of the channel, by varying a set angle of at least one wall of the channel in relation to a vertical plane of the discharge aperture (FIG. 7, [0073], [0075] of Backhaus, cover element #54 pivotable about axis R to vary spacing at inlet #70 while spacing at outlet remains constant), and wherein the molten thermoplastic or liquid reactive resin is charged to the enclosed channel of the injection box via at least one aperture within a wall having a variable set angle ([0068], FIG. 5 of Backhaus, injection chamber supplied with plastics material through injection channel #68).
Backhaus does not specifically disclose that the saturated continuous-filament fibers, continuous-filament-fiber bundles, or semifinished textile products are drawn out from the enclosed channel of the injection box directly into a chamber of a temperature-controllable die.  Moreover, in FIG. 1 of Backhaus a shaping device #36 is depicted as being disposed between the impregnating device #22 and the curing device #44 (FIG. 1 of Backhaus).  Backhaus, however, also discloses that the feed device which is located downstream of the curing device #44 may be configured integrally with the shaping device such that the press #38 of the shaping device forms one of the clamping devices of the feed device #24 ([0061] of Backhaus).  By integrating the shaping device into the feed device as taught by Backhaus, the impregnated fiber material would be drawn directly from the impregnating device into the curing device (i.e., there would be no intervening shaping device between the impregnating and curing devices).
Backhaus also does not specifically disclose that the chamber of the temperature-controllable die is directly attached to the discharge aperture of the channel of the injection box.  Ranjit, however, discloses resin injection pultrusion processes wherein the heated die is either attached to the injection chamber or separated or detached from the injection chamber (pp. 13-14 of Ranjit).  In addition, Gauchel discloses that attaching the curing die directly to the injection die forms an air-tight seal between the two structures which prevents air from becoming entrapped in the pultruded part (2:50-54 of Gauchel).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to attach the curing die directly to the injection die in the modified method to form an air-tight seal between the two structures to prevent air from becoming entrapped in the pultruded part as taught by Gauchel (2:50-54 of Gauchel).  
Backhaus also does not specifically disclose that the aperture via which the resin is charged to the injection chamber is disposed proximate to the entry aperture of the channel.  Moreover, Backhaus discloses supplying the injection chamber with plastics material through an injection channel which is depicted as being located at about the midpoint of the injection chamber ([0068], FIG. 5 of Backhaus, injection channel #68).  Ranjit, however, discloses that the axial location of an injection slot in an attached-die tapered resin injection pultrusion process has a significant impact on the minimum resin injection pressure needed to achieve complete wetout of the fiber reinforcement as well as the corresponding maximum resin pressure inside the injection chamber (¶ spanning pp. 47-48 of Ranjit).  Ranjit therefore establishes that the axial location of the resin injection aperture is a variable which achieves a recognized result (i.e., affecting the minimum injection pressure needed to achieve wetout and the maximum pressure inside the chamber) (¶ spanning pp. 47-48 of Ranjit).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to optimize the axial location of the resin injection aperture in the method of Ranjit, including providing the aperture proximate the entry aperture of the channel as recited in claim 1.  Moreover, as set forth in the MPEP, once a parameter is recognized as a result-effective variable, i.e., a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) (MPEP §2144.05 II B).  Ranjit also discloses that providing the injection die with multiple injection apertures, including apertures located proximate the entry of the die, results in lower minimum injection pressures as well as lower maximum interior chamber wall pressures (¶ spanning pp. 101-35 U.S.C. §102 of Ranjit, apertures located at 0.2 LI).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide the injection chamber of Backhaus with multiple injection apertures, including apertures proximate the entry of the chamber, in order to allow the use of lower minimum injection pressures to achieve wetout as well as to achieve lower maximum interior chamber wall pressures during the pultrusion process as taught by Ranjit (¶ spanning pp. 101-35 U.S.C. §102 of Ranjit).  
Backhaus also does not specifically disclose that an internal pressure in a region of a discharge aperture of the channel is adjusted by altering the cross section of an entry aperture of the channel.  As disclosed by Ranjit, however, the compression ratio (CR) of the tapered injection region affects the maximum pressure inside the injection chamber (pg. 49, Table 4-1 of Ranjit; see also pg. 19, 1st full ¶ of Ranjit, change in taper affects chamber interior pressure).  As also disclosed by Ranjit, the maximum chamber wall pressure reaches a maximum at the end of the tapered section (i.e., in a region of a discharge aperture of the channel) (¶ spanning pp. 62-69 of Ranjit).  Accordingly, Ranjit establishes that an internal pressure in a region of a discharge aperture of the channel would be affected by altering the cross section of an entry aperture of the channel in the modified method.
Regarding claim 2, Backhaus discloses that the adjustment of the angle is achieved automatically via pressure-dependent control ([0015] of Backhaus, injection chamber includes a passive device such as a spring element for adapting the distance between the support and cover of the impregnation device based on pressure in the channel).  
Regarding claim 3, Backhaus discloses a pultrusion device for the production of fiber-reinforced profiles by impregnation of continuous-filament fibers, continuous-filament-fiber bundles, or semifinished textile products with molten thermoplastic or liquid reactive resin ([0061], FIG. 1 of Backhaus, reinforcing fiber material #16 impregnated with crosslinking plastics material in impregnating tool #22), comprising: an injection box comprising at least two die halves forming an enclosed channel having an entry aperture and a discharge aperture (FIG. 7 of Backhaus, impregnating tool #48), and further comprising a chamber of a temperature-controllable die attached to the discharge aperture ([0064], FIG. 1 of Backhaus, impregnated fibers drawn into curing device #44 to effect curing of crosslinking plastics material; curing device #44 and impregnation device #22 are part of the same apparatus and would therefore necessarily be attached together), wherein a cross section of the entry aperture of the channel is alterable by virtue of a variability of a set angle of at least one wall of the channel in relation to a vertical plane of the discharge aperture (FIG. 7, [0073], [0075] of Backhaus, cover element #54 pivotable about axis R to vary spacing at inlet #70 while spacing at outlet remains constant) and wherein the pultrusion device comprises at least one aperture configured to charge molten thermoplastic or liquid reactive resin to the enclosed channel of the injection box, the at least one aperture being disposed within a wall having a variable set angle ([0068], FIG. 5 of Backhaus, injection chamber supplied with plastics material through injection channel #68).
Backhaus does not specifically disclose that the discharge aperture of the injection box is positioned to transfer material directly to the chamber.  Moreover, in FIG. 1 of Backhaus a shaping device #36 is depicted as being disposed between the impregnating device #22 and the curing device #44 (FIG. 1 of Backhaus).  Backhaus, however, also discloses that the feed device which is located downstream of the curing device #44 may be configured integrally with the shaping device such that the press #38 of the shaping device forms one of the clamping devices of the feed device #24 ([0061] of Backhaus).  By integrating the shaping device into the feed device as taught by Backhaus, the discharge aperture of the impregnating device would be positioned to transfer material directly to the chamber of the curing device (i.e., there would be no intervening shaping device between the impregnating and curing devices).
Backhaus also does not specifically disclose that the chamber of the temperature-controllable die is directly attached to the discharge aperture of the channel of the injection box.  Ranjit, however, discloses resin injection pultrusion processes wherein the heated die is either attached to the injection chamber or separated or detached from the injection chamber (pp. 13-14 of Ranjit).  In addition, Gauchel discloses that attaching the curing die directly to the injection die forms an air-tight seal between the two structures which prevents air from becoming entrapped in the pultruded part (2:50-54 of Gauchel).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to attach the curing die directly to the injection die in the modified apparatus to form an air-tight seal between the two structures to prevent air from becoming entrapped in the pultruded part as taught by Gauchel (2:50-54 of Gauchel).  
Backhaus also does not specifically disclose that the aperture via which the resin is charged to the injection chamber is disposed proximate to the entry aperture of the impregnating device.  Moreover, Backhaus discloses supplying the injection chamber with plastics material through an injection channel which is depicted as being located at about the midpoint of the injection chamber ([0068], FIG. 5 of Backhaus, injection channel #68).  Ranjit, however, discloses that the axial location of an injection slot in an attached-die tapered resin injection pultrusion process has a significant impact on the minimum resin injection pressure needed to achieve complete wetout of the fiber reinforcement as well as the corresponding maximum resin pressure inside the injection chamber (¶ spanning pp. 47-48 of Ranjit).  Ranjit therefore establishes that the axial location of the resin injection aperture is a variable which achieves a recognized result (i.e., affecting the minimum injection pressure needed to achieve wetout and the maximum pressure inside the chamber) (¶ spanning pp. 47-48 of Ranjit).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to optimize the axial location of the resin injection aperture in the method of Ranjit, including providing the aperture proximate the entry aperture of the channel as recited in claim 1.  Moreover, as set forth in the MPEP, once a parameter is recognized as a result-effective variable, i.e., a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) (MPEP §2144.05 II B).  Ranjit also discloses that providing the injection die with multiple injection apertures, including apertures located proximate the entry of the die, results in lower minimum injection pressures as well as lower maximum interior chamber wall pressures (¶ spanning pp. 101-35 U.S.C. §102 of Ranjit, apertures located at 0.2 LI).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide the injection chamber of Backhaus with multiple injection apertures, including apertures proximate the entry of the chamber, in order to allow the use of lower minimum injection pressures to achieve wetout as well as to lower maximum interior chamber wall pressures during the pultrusion process as taught by Ranjit (¶ spanning pp. 101-35 U.S.C. §102 of Ranjit).
Regarding claim 4, Backhaus discloses that the internal pressure in the region of the discharge aperture of the channel is adjusted by altering the cross section of the entry aperture of the channel without substantially altering a cross section of the discharge aperture of the channel (FIG. 7, [0073], [0075] of Backhaus, cover element #54 pivotable about axis R to vary spacing at inlet #70 while spacing at outlet remains constant; as set forth above with respect to claim 1, Ranjit establishes that an internal pressure in a region of a discharge aperture of the channel is affected by altering the cross section of an entry aperture of the channel).
Regarding claim 6, Backhaus discloses that the cross section of the entry aperture of the channel is alterable by virtue of the variability of the set angle of at least one wall of the channel in relation to the vertical plane of the discharge aperture without substantially altering a cross section of the discharge aperture (FIG. 7, [0073], [0075] of Backhaus, cover element #54 pivotable about axis R to vary spacing at inlet #70 while spacing at outlet remains constant).
Regarding claim 8, Backhaus discloses that the cross section of the entry aperture of the channel is altered in response to a change in production speed, injection box temperature, filler content, and/or reaction-resin viscosity ([0015] of Backhaus, passive device for adapting distance between support and cover element of impregnating tool; pg. 152 of Ranjit, pull speed affects maximum interior chamber pressure during pultrusion process; change in production speed would therefore result in change in pressure and taper angle using passive device of Backhaus).
Regarding claim 9, Backhaus discloses that the cross section of the entry aperture of the channel is configured to be altered in response to a change in production speed, injection box temperature, filler content, and/or reaction-resin viscosity ([0015] of Backhaus, passive device for adapting distance between support and cover element of impregnating tool; pg. 152 of Ranjit, pull speed affects maximum interior chamber pressure during pultrusion process; injection chamber of Backhaus provided with passive device is therefore configured to be altered in response to a change in production speed).
Response to Arguments
Applicant's arguments have been fully considered to the extent that they apply to the current grounds of rejection but they are not persuasive.
The applicant asserts that the ordinary skilled artisan, reading Backhaus as a whole, would have no motivation to modify Backhaus to arrive at the claimed invention since direct attachment of the impregnation device to the curing device would destroy the ability of Backhaus to shape the impregnated material (¶ spanning pp. 8-9 and pg. 10, 1st full ¶ of the amendment).  Both Ranjit and Gauchel, however, clearly disclose shaping in a pultrusion operation using an attached die configuration in which a resin injection chamber is directly attached to a heated die (pg. 14 of Ranjit; pg. 1, 1st full ¶ of Ranjit, pultrusion used to manufacture shaped profile; FIG. 1 of Gauchel).  One of skill in the art would therefore have understood that shaping can be accomplished in an attached die configuration as disclosed in Gauchel and Ranjit.  The applicant also asserts that one of skill in the art would not have been motivated to modify Backhaus to arrive at the claimed invention since the proposed modification would destroy the ability to preheat the impregnated fiber material before shaping (pg. 10, 1st full ¶ of the amendment).  Backhaus, however, discloses that the impregnating tool can include a heating device ([0071], [0088] of Backhaus).
The applicant also asserts that Ranjit clearly states that the detached die configuration is better than the attached die configuration and that the skilled artisan would therefore not have been motivated to arrive at the claimed invention (pg. 9, 1st-2nd full ¶¶  and pg. 10, 1st full ¶ of the amendment).  As set forth above, however, Gauchel discloses that attaching the curing die directly to the injection die forms an air-tight seal between the two structures which prevents air from becoming entrapped in the pultruded part (2:50-54 of Gauchel).  Gauchel therefore provides motivation for attaching the curing die directly to the injection die.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER W. RAIMUND/
Examiner
Art Unit 1746


/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746